Per Curiam :
The evidence in this case is not sufficient to sustain the verdict.
*477There is not any evidence of threats, of impending clanger, or personal violence.
The threats as stated by the defendant himself amounted to nothing more than that the plaintiff was going to commence criminal proceedings.
These threats were not connected with any prosecution then pending. No warrant had been issued, or proceedings commenced. Assuming the testimony of the defendant to be true, he does not exhibit such a state of affairs as would constitute duress according to the well settled rules of law. Harmon v. Harmon, 61 Maine, 230.
Motion sustained. Hew trial granted.